Citation Nr: 0837553	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left hand 
disability.

3.  Entitlement to service connection for a bilateral elbow 
disability.

4.  Entitlement to service connection for a bilateral thumb 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from January 1946 to March 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO), which, among other things, denied service 
connection for low back and left hand disorders, and denied 
petitions to reopen claims for service connection for a right 
wrist disorder, a bilateral elbow disorder, and a bilateral 
thumb disorder.

In October 2006, the veteran appeared at a hearing at the RO 
before a local hearing officer.  In September 2007, the 
veteran appeared at a videoconference hearing at the RO 
before the undersigned.

In September 2007, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2007).

In November 2007, the Board reopened each claim, and remanded 
them to the RO for additional development.


FINDINGS OF FACT

1.  The veteran's currently diagnosed right wrist sprain is 
due to an injury in service.

2.  The veteran does not currently have a left hand 
disability.

3.  The veteran does not currently have a disability of 
either elbow.

4.  The veteran does not currently have a disability of 
either thumb.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist 
disability are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  The criteria for service connection for a left hand 
disability are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.

3.  The criteria for service connection for a bilateral elbow 
disability are not met.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.

4.  The criteria for service connection for a bilateral thumb 
disability are not met.  38 U.S.C.A. § 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
granting entitlement to service connection for a right wrist 
disability, further assistance is unnecessary to aid the 
veteran in substantiating that claim.

In February 2005, June 2005, and April 2007 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claims for service connection (as well as his petitions 
to reopen those claims that had previously been denied).  
These letters also satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the February and June 2005 and April 2007 letters complied 
with this requirement.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, by March 2006 and February 2008 letters.

Contrary to VCAA requirements, some of the notice in this 
case was provided after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claims in a May 2008 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

As noted in the Board's November 2007 decision and remand, 
the veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.   When a veteran's 
service treatment records are unavailable, through no fault 
of his, VA's duty to assist, duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of- the-doubt rule is heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  This, however, does 
not lower the threshold for an allowance of a claim, for 
example, where the evidence almost but not quite reaches the 
positive-negative balance.  In other words, the legal 
standard for proving a claim is not lowered; rather, the 
Board's obligation to discuss and evaluate evidence is 
heightened.  Cromer v. Nicholson, 19 Vet App 215 (2005); 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  Here, as reflected in 
a September 2004 NPRC letter to a Senator who had inquired 
about the veteran's case, the NPRC conducted a search of 
alternate record sources such as sick reports and morning 
reports, and did obtain some information in this regard.  
However, none  of the records obtained indicated whether the 
veteran had sustained the injury to which he claims his 
current claimed disabilities are related.

As discussed below, the Board has accepted the veteran's 
report of injuries sustained when falling off a moving bus 
during service.  It does not appear that there are other 
sources from which relevant records could be obtained.  
Assuming, arguendo, that there are such sources, the records 
would only serve to confirm events, which the Board has 
accepted as having occurred.  Hence, the additional records 
could not serve to substantiate the claims.

In addition, the veteran was provided a February 2008 VA 
examination as to the nature and etiology of any disabilities 
of his hands, elbows, and thumbs.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements with regard to the claims for service connection 
for left hand, bilateral elbow, and thumb disabilities.  
These claims, as well as the  claim for service connection 
for a right wrist disability, are thus ready to be considered 
on the merits.

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions. Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran testified at the RO and Board hearings that he 
fell off of a bus during service and injured his arms, 
including his hands and wrists.  Although there are no 
service medical records available for review; there are 
multiple statements, from the veteran's wife and others, 
indicating that they had seen the veteran wearing a cast on 
his right arm around the time of his military service.  The 
veteran also testified as to having receiving medical 
treatment from the time of his in-service injury, and that he 
had subsequently experienced various joint pains on an 
everyday basis.
 
The veteran's testimony provides competent evidence of an 
injury in service.  The service medical records are missing 
and there is no evidence contrary to the veteran's testimony, 
while there is some evidence in support of his statements.  

There are also February 2002 and April 2005 letters from a 
private physician, Dr. Hahn, who indicated that the veteran 
had been his patient since 1995.  Dr. Hahn reported that the 
veteran had had complaints of pain in his wrists, elbows, and 
thumbs ever since the veteran had been his patient.  He 
stated that the veteran's pain had been present since his 
military service and that the onset of the symptomatology was 
directly related to the in-service incident where he was 
thrown from a moving bus; which caused him to land on his 
chest and hands, resulting in multiple abrasions of the chest 
wall and persistent pain involving the limbs.  He noted that 
the veteran had had chronic pain since that incident.

Dr. Hahn's letter provides a link between the veteran's 
current right wrist, left hand, thumb, and elbow complaints 
and service.  That opinion is in favor of such a link.  The 
opinion is also supported by the veteran's testimony as to a 
continuity of symptomatology.

Dr. Hahn reported only the presence of wrist, elbow, and 
thumb pain.  Pain, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Evans 
v. West, 12 Vet. App. 22 (1998).

In February 2008, a VA physician performed an examination of 
the veteran's wrists, hands, thumbs, and elbows.  The 
physician indicated that he had reviewed the claims file and 
the examination report contains detailed physical findings.  
The physician concluded that the veteran had a right wrist 
sprain, but otherwise specifically found that the veteran's 
left hand, both elbows, and both thumbs were normal.  As to 
the etiology of the right wrist disability, the VA physician 
found that the right wrist sprain was not related to service.  
He based this opinion on the fact that there was no 
documentation in the claims file of injuries sustained to the 
right wrist or treatment of the right wrist during service.  

In comparing the opinions of Dr. Hahn and the VA physician, 
the Board notes that the rationale for the VA physician's 
opinion is weakened by the fact that there was no medical 
record of any kind from the veteran's period of service; 
therefore, the absence of evidence regarding in-service 
injury or treatment of the right wrist was to be expected.  
See Dalton v. Nicholson, 21 Vet. App. 23(2007) (examination 
was inadequate where examiner didn't address veteran's 
statements that he was injured in service, and provided a 
negative opinion based on negative service medical records).  
In contrast, Dr. Hahn's letter was consistent with the 
veteran's testimony and that of the lay witnesses, which the 
Board has found to be credible.  See Coburn v. Nicholson, 19 
Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2006) (reliance on the service history 
provided by the veteran only warrants the discounting of a 
medical opinion in certain circumstances, such as when the 
opinions are contradicted by other evidence in the record or 
when the Board rejects the statements of the veteran).  

In these circumstances, the weight of the opinions of Dr. 
Hahn and the VA examiner is at least evenly balanced.  With 
reasonable doubt resolved in favor of the veteran, service 
connection for a right wrist disability must therefore be 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).

As to the remaining claims, in the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998).  See 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

Here, there is no evidence since the veteran filed his 
January 2005 petition to reopen that indicates that he has 
had a disability of the left hand, either elbow, or either 
thumb.  Rather, the only medical evidence in this regard is 
the February 2008 VA examination findings and opinion of the 
VA physician indicating that the veteran does not have any 
such disability.  Moreover, while the veteran is competent to 
testify as to the pain he experiences in these joints, he is 
not competent to render a diagnosis as to a disability.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Thus, a fundamental requirement for 
establishing service connection-evidence of a current 
disability-has not been met with regard to the claims for 
service connection for a left hand, bilateral elbow, and 
bilateral thumb disabilities.  The Board notes that the 
veteran indicated during the Board hearing that he had no 
problem with his left hand (p. 30).  

The Board also notes the April and May 2002 X-ray reports of 
findings consistent with degenerative changes involving the 
first carpometacarpal joints bilaterally, and mild right 
elbow degenerative changes and possible joint effusion.  
However, as this evidence is dated prior to the veteran's 
January 2005 petition to reopen, it does not show that he has 
a current disability of either the thumbs or the right elbow 
since the veteran filed his claim, and therefore does not 
constitute evidence of a current disability under Gilpin v. 
West, 155 F. 3d at 1356 and McClain, 21 Vet. App. at 321.  
Moreover, in neither case was there a finding of arthritis 
within the applicable one-year presumptive period following 
service for chronic diseases.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2007).

For the foregoing reasons, the preponderance of the evidence 
is against the claims for service connection for a left hand 
disability, and for bilateral elbow and thumb disabilities.  
The benefit-of-the-doubt rule is therefore not for 
application with regard to these claims, and each claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 53.










							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a right wrist 
disability is granted.

Entitlement to service connection for a left hand disability 
is denied.

Entitlement to service connection for a bilateral elbow 
disability is denied.

Entitlement to service connection for a bilateral thumb 
disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


